
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 697
        [Docket No.  030714172-3172-01; I.D.  063003A] ----
        RIN 0648-AR33
        Atlantic Striped Bass Conservation Act; Atlantic Striped Bass Fishery; Reopening of the Comment Period
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Advance Notice of Proposed Rulemaking (ANPR); reopening of comment period.
        
        
          SUMMARY:
          In a document published in the Federal Register on July 21, 2003,  NMFS requested comments on potential revisions to the Federal Atlantic striped bass regulations for the U.S. Exclusive Economic Zone (EEZ) in response to recommendations from the Atlantic States Marine Fisheries Commission (Commission) to the Secretary of Commerce (Secretary).  The comment period for the ANPR closed on August 20, 2003.  The intent of this document is to announce the reopening of the public comment period from August 26, 2003 to September 25, 2003.
        
        
          DATES:

          Written comments must be received at the appropriate address or facsimile (fax) number (see ADDRESSES) no later than 5 p.m. Eastern Standard Time on or before September 25, 2003.
        
        
          ADDRESSES:
          Written comments must be sent to:  Anne Lange, Chief, State-Federal Fisheries Division, Office of Sustainable Fisheries, NMFS, 1315 East West Highway, Room 13317, Silver Spring, MD 20910.  Comments may also be sent via fax to (301) 713-0596.  Comments submitted via e-mail or Internet will not be accepted.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Tom Meyer, Fishery Management Biologist, (301) 713-2334, fax (301) 713-0596.
        
      
      
        SUPPLEMENTARY INFORMATION:
        As announced in the Federal Register on July 21, 2003 (68 FR 43074), NMFS requested comments on potential revisions to the Federal Atlantic striped bass regulations for the U.S. EEZ in response to recommendations from the Commission to the Secretary.  NMFS also solicited  comments on possible management measures and issues that NMFS should consider relative to these recommendations.  The ANPR comment period closed on August 20, 2003.  While NMFS received numerous correspondence expressing opinions about opening the EEZ during the comment period on the original ANPR, NMFS believes that additional concrete information would be useful to make a decision whether to proceed with this rulemaking.  Therefore, NMFS is reopening the comment period to solicit additional data or other information that it should consider relative to making a decision regarding possible management measures to address the Commission's recommendations.
        Background
        Atlantic Striped Bass management is based on the Commission's Atlantic Striped Bass Interstate Fishery Management Plan (ISFMP), first adopted in 1981.  From 1981-1994, four ISFMP Amendments were developed that provided a series of management measures that led to the rebuilding of the stocks.  In 1995, the Commission declared the Atlantic striped bass population fully restored and implemented Amendment 5 to the ISFMP to perpetuate the stock so as to allow a commercial and recreational harvest consistent with the long-term maintenance of the striped bass stock.  Since then the population has expanded to record levels of abundance.  To maintain this recovered population, the Commission approved Amendment 6 to the ISFMP (Amendment 6) in February 2003 (copies of Amendment 6 are available via the Commission's website at www.asmfc.org).   The Commission believes that the measures contained in Amendment 6 are necessary to prevent the overfishing of the Atlantic striped bass resource while allowing growth in both the commercial and recreational fishery.  Development of Amendment 6 took almost four years and involved extensive input from technical and industry advisors, and provided numerous opportunities for the public to comment on the future management of the species.-Amendment 6 incorporates results of the most recent Atlantic striped bass stock assessment, developed by the Atlantic Coast States, the Commission, NMFS, and the U.S. Fish and Wildlife Service (see section 1.2.2 of Amendment 6).  In summary, the 2001 stock assessment concluded that the overall abundance of the stock is very high and fishing mortality remains below the target rate.  The stock's abundance increased steadily between 1982 and 1997 and since then has remained stable.  The fishing mortality rate increased steadily until 1999, but decreased slightly in 2000.  Amendment 6 also includes recommendations to the Secretary on the development of complementary measures in the EEZ.  Management of Atlantic striped bass in the EEZ was one of the issues that was considered throughout development of Amendment 6.
        Recommendation to the Secretary
        On April 24, 2003, the Secretary of Commerce received a letter from the Commission with the following three recommendations for implementation of regulations in the EEZ:  (1) Remove the moratorium on the harvest of Atlantic striped bass in the EEZ; (2) implement a 28-inch (71.1 cm) minimum size limit for recreational and commercial Atlantic striped bass fisheries in the EEZ; and (3) allow states the ability to adopt more restrictive rules for fishermen and vessels licensed in their jurisdictions.   -
        In support of its request, the Commission provided a number of reasons to justify  opening the EEZ to striped bass fishing.  These reasons include:

        (1) In 1995, due in part to a closure of the EEZ in 1990 to striped bass harvest, the population of this species was declared fully restored by the Commission.  The purpose of closing the EEZ was to protect strong year classes entering the population and to promote rebuilding of the overfished population.
        (2) The commercial harvest is controlled by hard quotas; when they are reached the fishery is closed; and overages are taken out of next year's quotas.  The Commercial quota will be landed regardless of whether or not the EEZ is opened.
        (3) Currently, recreational and commercial catches are occurring in the EEZ and these fish are required to be discarded.  Opening the EEZ will convert discarded bycatch of striped bass  to landings.
        (4) Because of management measures implemented since 1990, the striped bass population has recovered to a point where further examination of whether this fishery should occur in the EEZ is appropriate.  There are expectations among a number of fishing industry stakeholders that their past sacrifices would result in future opportunities to harvest striped bass, and therefore, there are potential credibility issues associated with keeping the EEZ closed, especially in light of the current status of the Atlantic striped bass stock.
        (5) The recommendation to open the EEZ is part of Amendment 6 to the Atlantic Striped Bass Interstate Fishery Management Plan (Amendment 6) which incorporates new management standards to ensure stock conservation including targets and thresholds for both mortality and spawning stock biomass.  Fishing mortality is currently below the target level, and spawning stock biomass is 1.5 times the target level.
        (6) Amendment 6 includes monitoring requirements and triggers that will allow the Commission to respond quickly to increased mortality.
        (7) The bulk of the public comment received by the Commission in opposition to opening the EEZ during the development of Amendment 6 cited expansion of the commercial fishery as rationale not to open the EEZ.  The Commission believes the rationale is incorrect because the commercial fishery is controlled by a hard quota.
        The Commission stated that its Atlantic Striped Bass Technical Committee would monitor annually the Atlantic striped bass population, and, if at some point in the future the Commission determines that the Atlantic striped bass population is overfished or that overfishing is occurring, it may recommend further management measures for the EEZ.
        By this document, NMFS is reopening the public comment period.  There were no changes from the ANPR previously published.  NMFS is specifically soliciting additional data or other information that it should consider relative to making a decision regarding possible management measures to address the Commission's recommendations.  After review of comments received from this notice and the ANPR, NMFS will decide whether to initiate a lengthy review and decision-making process, which would include preparation of either an Environmental Impact Statement or an Environmental Assessment, and the development of management measures to revise current Federal regulations for Atlantic striped bass in the EEZ.
        
          Authority:
          16 U.S.C. 1851 note.
         -
          Dated:  August 21, 2003.
          Bruce C. Morehead,
          Acting Assistant Administrator for Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 03-21806 Filed 8-25-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  